                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 J & J SPORTS PRODUCTIONS, INC.,

                         Plaintiff,

                        v.                                  CAUSE NO.: 2:17-CV-195-TLS

 ANTHONY RAMOS, individually and d/b/a
 Big Time Barber Shop, and BIG TIME
 BARBER SHOP, an unknown business entity
 d/b/a Big Time Barber Shop #2, LLC,

                        Defendants.

                                      OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s, J & J Sports Productions, Inc.,

Amended Motion for Default Judgment [ECF No. 28], brought pursuant to Federal Rule of Civil

Procedure 55(b)(2), and Motion for Entry of Default Judgment [ECF No. 34].



                                      STANDARD OF REVIEW

       Federal Rule of Civil Procedure 55 governs the entry of default and default judgment.

Prior to obtaining a default judgment under Rule 55(b)(2), there must be an entry of default as

provided by Rule 55(a). Am. Acceptance Co., LLC v. Goldberg, No. 2:08-CV-9, 2008 WL

838813, at *2 (N.D. Ind. Mar. 28, 2008). In the Seventh Circuit, “well-pleaded allegations of the

complaint relating to liability are taken as true.” Merrill Lynch Mortg. Corp. v. Narayan, 908

F.2d 246, 253 (7th Cir. 1990) (quoting United States v. DiMucci, 879 F.2d 1488, 1497 (7th Cir.

1989)). If a plaintiff’s allegations are well-pled, a default judgment, as a general rule,

“‘establishe[s], as a matter of law, that defendants [are] liable to plaintiff as to each cause of

action alleged in the complaint.’” Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc.,
722 F.2d 1319, 1323 (7th Cir. 1983) (alterations in original) (quoting Breuer Elec. Mfg. Co. v.

Toronado Sys. of Am., Inc., 687 F.2d 182, 186 (7th Cir. 1982)); see also O’Brien v. R.J. O’Brien

& Assocs., Inc., 998 F.2d 1394, 1404 (7th Cir. 1993).

       The party moving for a default judgment must then establish entitlement to the relief

sought. In re Catt, 368 F.3d 789, 793 (7th Cir. 2004). While the well-pleaded allegations of the

complaint with respect to liability are taken as true, the amount of damages must still be proved.

Gard v. B & T Fin. Servs., LLC, No. 2:12-CV-005, 2013 WL 228816, at *2 (N.D. Ind. Jan. 22,

2013) (citing Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir. 2012)). Courts must ascertain with

reasonable certainty the proper amount to award as damages to the prevailing party, based upon

either an evidentiary hearing or from definite figures contained in documentary evidence or in

detailed affidavits. In re Catt, 368 F.3d at 793; Dundee Cement Co., 722 F.2d at 1323. Rule

55(b)(2) authorizes a court to “conduct hearings or make referrals . . . when, to enter or

effectuate judgment, it needs to: (A) conduct an accounting; (B) determine the amount of actual

damages; (C) establish the truth of any allegation by evidence; or (D) investigate any other

matter.” Fed. R. Civ. P. 55(b)(2)(A)–(D).


                                            ANALYSIS

       The Plaintiff’s three-count Amended Complaint [ECF No. 15], filed on August 7, 2017,

alleges conversion and violations of 47 U.S.C.§§ 553 and 605, for which the Plaintiff seeks

statutory, compensatory, and punitive damages as well as attorneys’ fees. The Plaintiff alleges

that the Defendants violated 47 U.S.C. §§ 553 and 605 and committed conversion through the

unauthorized publication of the Floyd Mayweather Jr. v. Manny Pacquiao Championship Fight

Program (the Program) at their commercial establishment on May 2, 2015. The Plaintiff alleges

that Defendant Anthony Ramos specifically directed the employees of Big Time Barber Shop to

                                                 2
unlawfully intercept and broadcast the Program at Big Time Barber Shop or that the actions of

the employees of Big Time Barber Shop are directly imputable to Defendant Anthony Ramos by

virtue of their acknowledged responsibility for the actions of Big Time Barber Shop. (Am.

Compl. ¶ 11.)

        The Plaintiff filed a Request for Entry of Default [ECF No. 22] on October 24, 2017,

which the Clerk entered on October 25, 2017 [ECF No. 23]. The Plaintiff subsequently filed an

Amended Motion for Default Judgment [ECF No. 28] on November 28, 2017, and a Motion for

Entry of Default Judgment [ECF No. 34] regarding the same on February 7, 2019. In support of

its Amended Motion for Default Judgment, the Plaintiff submitted a Memorandum of Points and

Authorities in Support of Plaintiff’s Request for Damages [ECF No. 28-1], an Affidavit of

Investigator Leslie M. Mitchell [ECF No. 28-3], Plaintiff’s Affidavit in Support of Plaintiff’s

Motion for Default Judgment [ECF No. 28-4], and an Attorney Fees Affidavit [ECF No. 28-6].

        The Plaintiff’s Amended Complaint adequately pleads that the Defendants violated § 553

and § 605 [ECF No. 15]. In this Circuit, well-pleaded allegations of liability are taken as true

once default has been entered. Merrill Lynch Mortg., 908 F.2d at 252. As such, the Court finds

that the Plaintiff has sufficiently pled liability in the part of the Defendants. All that remains is to

determine a reasonable judgment. U.S. v. DiMucci, 879 F. 2d 1488, 1497 (7th Cir. 1989).



    A. Statutory Damages

        A plaintiff may recover actual or statutory damages under §§ 553 and 605. 47 U.S.C.

§§ 553(c)(3)(A), (B); 605(e)(3)(C)(ii). In the Seventh Circuit, however, a plaintiff may not

recover damages under both statutes. United States v. Norris, 88 F.3d 462, 468 (7th Cir. 1996)

(“If Congress had intended § 605 to govern the interception of cable television programming



                                                   3
offered over a cable network, it would have had no reason to enact § 553.”). These sections

target two distinct types of piracy, and courts within the Northern District of Indiana have

prohibited plaintiffs from simultaneously seeking relief under both sections. Joe Hand

Promotions, Inc. v. Matijevich, No. 2:15-CV-93, 2017 WL 1090945, at *3 (N.D. Ind. Mar. 22,

2017); G & G Closed Circuit Events, LLC v. Aguirre, No. 3:14-CV-1884, 2016 WL 7338040, at

*3 (N.D. Ind. Dec. 19, 2016). Therefore, the Plaintiff requests that the Court only contemplate

damages pursuant to § 605. (Mem. of Points and Authorities in Supp. of Pl.’s Request for

Damages at 2, ECF No. 28-1.)

       Statutory damages pursuant to § 605 may range from $1,000 to $10,000, “as the court

considers just,” 47 U.S.C. § 605(e)(3)(C)(i)(II), but the statute permits an increase in damages of

up to $100,000 where “the violation was committed willfully and for purposes of direct or

indirect commercial advantage or private financial gain,” id. § 605(e)(3)(C)(ii). Plaintiffs may

also recover costs and attorney’s fees. Id. § 605(e)(3)(B)(iii). The Plaintiff requests that the Court

award it the maximum statutory damages under § 605 and an enhanced damages award of three

times the statutory damages award. (Mem. of Points and Authorities in Supp. of Pl.’s Request for

Damages at 2.) The Plaintiff argues that the maximum statutory damage award is appropriate and

that the Defendant exhibited willfulness in violating the statute. (Mem. of Points and Authorities

in Supp. of Pl.’s Request for Damages at 7.)

       The Plaintiff has presented evidence that there were between 27 to 35 individuals who

attended the viewing of the Program, the Defendants charged a $10.00 cover fee to display the

Program, and there was damage to the Plaintiff’s business. The Plaintiff contends that the

Defendants should pay maximum statutory damages to incentivize future lawbreakers

appropriately and adhere to the intent of the statute. (Id. at 3-4, 6.) Courts within the Northern



                                                  4
District of Indiana, however, have declined to grant maximum statutory damages in similar

cases. See, e.g., J & J Sports Prods., Inc. v. Estrella, No. 2:14-CV-171, 2016 WL 1183202, at *3

(N.D. Ind. Mar. 28, 2016). Rather, the courts have relied upon the Seventh Circuit’s $80.00 per

patron rate to calculate statutory damages or the rate that would have been paid had the

Defendants legally contracted with the Plaintiff. J & J Sports Prods., Inc. v. Molson, No. 2:17-

CV-194, 2018 WL 345766, at *3 (N.D. Ind. Jan. 9, 2018); J & J Sports Prods., Inc. v.

Kotsopoulos, No. 1:13-CV-346, 2016 WL 1388072, at *2 (N.D. Ind. Apr. 8, 2016). Under this

standard, an appropriate calculation of statutory damages in this case is $2,800 based on the

maximum of 35 patrons at the $80 per patron rate. The Plaintiff submitted evidence that the

licensing fee for an establishment of the Defendant’s size would have been $3,000.00. (Aff. in

Supp. of Pl.’s Mot. for Summ. J. at 3, ECF No. 28-4.) Therefore, the Court finds no reason to

award more than $3,000.00 in statutory damages in this case and finds that an award of $2,800 is

just.

        Additionally, the Plaintiff asks the Court to consider enhanced damages three times that

of the statutory damages award. “[E]nhanced damages are analogous to punitive damages, as

they are awarded at the Court’s discretion in cases where a defendant’s actions are willful and for

the purposes of financial gain.” J&J Sports Productions, Inc. v. Garcia, 2013 WL 636707 at *4

(E.D. Cal. Feb. 15, 2013). Courts consider a range of factors in setting enhanced damages,

including: “(1) the number of violations; (2) defendant’s unlawful monetary gains; (3) plaintiff’s

actual damages; (4) whether defendant advertised for the event; and (5) whether defendant

collected a cover charge on the night of the event.” Joe Hand Promotions, Inc. v. Chapman, No.

2:15-CV-460, 2016 WL 3881121, at *4 (N.D. Ind. July 18, 2016) (quoting J & J Sports Prods.,

Inc. v. McCausland, No. 1:10-CV-1564, 2012 WL 113786, at *4 (S.D. Ind. Jan. 13, 2012)). The



                                                5
Defendants had multiple persons present to view the Program, advertised the Program, and

collected a cover charge from patrons to view the Program. Based on the facts presented,

enhanced damages are therefore appropriate. There is no suggestion, however, that the broadcast

was part of a “grand commercial scheme” that would merit enhanced damages three times that of

the statutory damages. Joe Hand Promotions, Inc. v. Serrato, No. 2:13-CV-409-JTM-PRC, 2014

WL 5314573, at *5 (N.D. Ind. Oct. 16, 2014), report and recommendation adopted, No. 2:13 CV

409, 2014 WL 6617679 (N.D. Ind. Nov. 21, 2014) (quoting Joe Hand Promotions, Inc. v. RLA

Enter., LLC, No. 12-CV-1135, 2013 WL 308956, at *2 (E.D. Wis. Jan. 25, 2013)). The

allegations and evidence indicate that the Defendants have committed a single offense, and it is

their first offense. There is no evidence of significant monetary gains. Still, enhanced damages

are warranted to deter future conduct. Thus, the Court grants the Plaintiff the requested

$2,800.00 in statutory damages and $2,800.00 in enhanced damages, for a total of $5,600 in

damages.


   B. Attorneys’ Fees and Costs

       The Plaintiff is entitled to attorneys’ fees pursuant to 47 U.S.C. § 605(e)(3)(B)(iii). A

district court generally has wide discretion in determining a reasonable attorneys’ fee award.

Moriarty v. Svec, 233 F.3d 955, 963 (7th Cir. 2000). The Plaintiff requests $2,106.00 in

attorneys’ fees and $525.00 in costs. In support of its request for attorneys’ fees, the Plaintiff

attached a statement of services [ECF No. 28-7]. A review of these materials indicate that the

Plaintiff’s request is reasonable, and the Court will award the requested attorneys’ fees.




                                                  6
                                        CONCLUSION

       For the reasons stated above, the Court GRANTS the Plaintiff’s Amended Motion for

Default Judgment [ECF No. 28] and Motion for Entry of Default Judgment [ECF No. 34]. The

Court hereby awards the Plaintiff $2,800.00 in statutory damages, $2,800.00 in enhanced

damages, $2,106.00 in attorneys’ fees, and $525.00 in costs for a total of $8,231.00


       SO ORDERED on May 22, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                7
